Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the arguments filed on 11/05/2021. Claims 1 through 20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erkek US 20190049976 A1 in view of Afrouzi US 10882186 B1, and further in view of Lim US 20060076917 A1 (hereinafter referred to as “Erkek” and “Afrouzi”).
Regarding claim 1, Erkek teaches a method for controlling a robot cleaner, the method comprising: dividing a target cleaning area into a plurality of to-be-cleaned regions (see Erkek para [0026] “In this way, for example, the user can define partial spatial areas that can be excluded in a future cleaning run from an energy-saving standpoint. It is also conceivable that the user identify and if necessary eliminate any  and identifying respective battery consumptions for the robot cleaner to clean the to-be- cleaned regions (see Erkek para [0036] “After the environment parameters have been detected and cleaning profiles have been defined with specific cleaning modes, the control device 4 of the floor processing device 1 checks whether an operating activity selected by the user, i.e., for example a specific cleaning mode, can take place at the current charging state of the battery 3, i.e., whether the amount of energy stored in the battery 3 is sufficient for performing the operating activity using defined operating parameters. This check can be performed in such a way that the floor processing device 1 initially effects processing with the preset standard operating parameters, and in so doing determines an energy demand of the consumers 2 within the individual partial spatial areas 7, 8, 9. An overall energy consumption is calculated from the required amounts of energy for all consumers 2 of the floor processing device 1, and compared with the amount of energy stored in the battery 3. If the control device 4 determines that the overall energy consumption is higher than the amount of energy stored in the battery 3, the control device 4 adjusts the operating parameters, for example for two partial spatial areas 7, 8 of all partial areas 7, 8, 9 to be cleaned. As a result, all partial spatial areas 7, 8, 9 can be cleaned with the currently stored amount of energy.”);
Determining, based on the respective battery consumptions, whether a current battery residual charge amount of the robot cleaner is sufficient for the robot cleaner to clean all of the target cleaning area (see Erkek para [0040] “In order to achieve roughly the same cleaning quality in all partial areas 7, 8, 9, the boost mode can also be used in the remaining partially spatial areas 7, 8 at alternating times, so that the partial spatial area 7, 8, 9 being processed in the boost mode changes from operating activity to operating activity. In an ensuing cleaning operation, either the partial spatial area 7 or partial spatial area 8 is then processed in the boost mode, while the other partial spatial areas 8, 9 or 7, 9 are then processed in the Eco mode.”);
…
Erkek does not explicitly teach when the current battery residual charge amount of the robot cleaner is not sufficient for the robot cleaner to clean the target cleaning area, selecting a first region corresponding to a first subset of to-be-cleaned regions that the robot cleaner is able to clean using the current battery residual amount;
And cleaning the first region by the robot cleaner using the current battery residual amount.
After cleaning the first region, charging the robot cleaner at a charging station so that the robot cleaner receives a first charge amount which corresponds to a first power amount to clean a second region corresponding to a second subset of the to-be-cleaned regions that is not included in the first region, and a second power amount for the robot cleaner to return to the charging station;
And
Cleaning the second region after charging the robot cleaner
Afrouzi teaches when the current battery residual charge amount of the robot cleaner is not sufficient for the robot cleaner to clean the target cleaning area, selecting a first region corresponding to a first subset of to-be-cleaned regions that the robot cleaner is able to clean using the current battery residual amount (see Afrouzi col. 8, lines 15-31);
And cleaning the first region by the robot cleaner using the current battery residual amount (see Afrouzi col. 8, lines 15-31).
After cleaning the first region, charging the robot cleaner at a charging station so that the robot cleaner receives a first charge amount which corresponds to a first power amount to clean a second region corresponding to a second subset of the to-be-cleaned regions that is not included in the first region (see Afrouzi col. 8, lines 15-31).
…
And 
Cleaning the second region after charging the robot cleaner (see Afrouzi col. 8, lines 15-31).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Erkek to include cleaning the first region and then determining that the battery residual amount is not sufficient as mentioned in Afrouzi in order to prevent the robot from shutting down.
Neither Erkek nor Afrouzi explicitly disclose And a second power amount for the robot cleaner to return to the charging station;
However, Lim US 20060076917 A1 teaches And a second power amount for the robot cleaner to return to the charging station (See Lim para [0036], [0040], and [0041]);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Erkek to include returning the robot to a recharging station as mentioned in Lim in order to prevent the robot from shutting down.
Regarding claim 3, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein selecting the first region includes selecting a specific combination of the to-be-cleaned regions such that the battery residual amount of the robot cleaner would be exhausted at a maximum level when cleaning the specific combination (see (Erkek para [0040]). Erkek teaches cleaning a combination of areas and determining that the energy would be insufficient for cleaning the areas in Boost mode, which prompts the robot to change the power level to Eco mode for cleaning two of the areas.
	Regarding claim 4, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches selecting the first region includes selecting a specific combination among combinations of the to-be-cleaned regions that can be cleaned using the current battery residual charge amount of the robot cleaner based on a cleaning priority input by a user (see Erkek para [0026] and [0040]).
	Regarding claim 5, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein selecting the first region includes selecting a specific combination, among combinations of the to-be-cleaned regions that can be cleaned using the current battery residual charge amount of the robot cleaner, that includes a largest number of to-be-cleaned regions (see Erkek para [0040]).
Regarding claim 12, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1,  Erkek further teaches wherein a battery consumption amount for cleaning each of the plurality of to-be-cleaned regions is determined before cleaning begins (see Erkek claim 1 and para [0036]).
Regarding claim 13, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 12,  Erkek further teaches wherein the battery consumption amount for cleaning each of the plurality of to-be-cleaned regions is determined based on a power consumption amount by a cleaning head of the robot cleaner (see Erkek para [0034]). The suction power of the fan as mentioned in Erkek teaches determining power consumption by entering different energy saving modes.
Wherein the power consumption amount varies based on a movement path in each of the to-be-cleaned regions associated with the robot cleaner bypassing obstacles sensed by an obstacle sensor and based on a floor material in each of the to-be-cleaned regions sensed by a floor sensor (see Erkek para [0014] and [0016]). The control device as taught in Erkek mentions preferably selecting a partial area that is dependent upon having relatively less obstacles and the floor structure in order to reduce the overall energy demand.
Regarding claim 14, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 12, Erkek further teaches wherein the battery consumption amounts are differently measured for at least two cleaning modes and the measured battery consumption amounts for the at least two cleaning modes are input to a controller of the robot cleaner [see Erkek para [0016] and [0040]).
Regarding claim 15, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 12, Erkek further teaches wherein the battery consumption amount measured for each of the plurality of to-be-cleaned regions varies based on a suctioning-power intensity of the robot cleaner (see Erkek para [0034]).
Regarding claim 16, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein the target area is divided into the plurality of to-be-cleaned regions based on at least one of attributes of a structure formed in the target area or an input from a user (see Erkek para [0014] and [0016]).
Regarding claim 17, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches comprising cleaning all of the plurality of to- be-cleaned regions when the current battery residual amount is sufficient to clean all of the plurality of to-be-cleaned regions (see Erkek para [0040]). Erkek teaches cleaning all the partial areas with the residual amount of battery left by changing between energy consumption modes.
Regarding claim 18, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches wherein determining whether the current battery residual charge amount of the robot cleaner is sufficient for the robot cleaner to clean all of the target cleaning area and selecting the first region occur when the robot cleaner starts cleaning (see Erkek para [0040]). Erkek teaches cleaning all the partial areas with the residual amount of battery left by changing between energy consumption modes.
Regarding claim 19, Erkek teaches a robot cleaner comprising: a cleaner head (see Erkek para [0031]); a drive motor that applies a force to move the robot cleaner; a battery that supplies power to the robot cleaner (see Erkek para [0031] “The floor processing device 1 has a floor processing element 5, which here is a cleaning roller driven by an electric motor (not shown), which sweeps over a surface to be processed. The electric motor is an electrical consumer 2 in terms of the depiction. In addition, the floor processing device 1 has a fan 6 also driven by an electric motor, which is a main component of a suction device by means of which the floor processing device 1 can vacuum up dust and dirt from a surface to be cleaned into a suction chamber. The electric motor of the fan 6 is also an electrical consumer of the floor processing device 1. In order to supply power to the consumers 2, the floor processing device 1 has batteries 3, for example which can be charged at a base station for the floor processing device 1.”); 
And a controller to: divide a target cleaning area into a plurality of to-be-cleaned regions; identify respective battery consumptions for the robot cleaner to clean the to-be-cleaned regions (see Erkek para [0017] “It is further proposed that the control device have allocated to it a data memory, which contains reference data about an anticipated energy demand for performing a predefined operating activity. For example, the data memory can store data from chronologically preceding floor processing activities, so that the control device can determine an expected energy consumption, for example in defined partial spatial areas, and from that calculate an overall energy consumption for a plurality of partial areas in an environment. Typical energy consumptions for specific device parameters, operating parameters, floor types and/or surfaces to be processed can further be stored, from which the control device, with knowledge of the surface to be currently processed, can then determine an anticipated energy demand. The control device of the floor processing device can also receive control commands from a central control device that is arranged outside of the floor processing device and communicates with the control device of the floor processing device over a wireless connection. For example, a wireless communications link such as WLAN, Bluetooth or ZigBee is advantageous for this purpose. The central control device can be a local setup of an external device or a setup of a cloud server system. In like manner, the data memory allocated to the control device can be a data memory in the floor processing device itself or also an external data memory.”);
Select a first region corresponding to a first subset of to-be-cleaned regions that the robot cleaner can clean using only a current residual amount of the battery (see Erkek para [0015] “In particular, it is proposed that the control device be set up to adjust an operating parameter in a spatially alternating manner relative to several defined partial spatial areas given operating activities to be performed in chronological sequence, so that an operating parameter is adjusted during a first operating activity in a first partial area, and the operating parameter is adjusted during a second operating activity in a second partial area different from the first partial area. Alternatingly adjusting the operating parameters over time in several partial areas can yield a uniform floor processing performance, so that an operating parameter is not always adjusted only in the same partial area, but rather uniformly distributed in all partial areas viewed over a specific operating duration of the floor processing device. For example, the amount of energy can be economized by using an Eco mode in one of several partial areas at a first point in time, while the remaining partial areas are processed in a standard mode. During a floor processing activity performed at a later time, an Eco mode can then be set in another partial spatial area. This selection can be changed with every new operating activity, for example.”);
And control the drive motor and cleaner head to clean that the first region using the current residual amount of the battery (see Erkek para [0040]).
Erkek does not teach after cleaning the first region, control the robot cleaner to charge at a charging station so that the robot cleaner receives a first charge amount which corresponds to a first power amount to clean a second region corresponding to a second subset of the to-be-cleaned regions that is not included in the first region,
And a second power amount for the robot cleaner to return to the charging station;
And control the drive motor and cleaner head to clean the second region after charging the robot cleaner.
However, Afrouzi teaches after cleaning the first region, control the robot cleaner to charge at a charging station so that the robot cleaner receives a first charge amount which corresponds to a first power amount to clean a second region corresponding to a second subset of the to-be-cleaned regions that is not included in the first region (see Afrouzi col. 8, lines 15-31),
…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Erkek to include cleaning the first region and then determining that the battery residual amount is not sufficient as mentioned in Afrouzi in order to prevent the robot from shutting down.
Neither Erkek nor Afrouzi explicitly teach And a second power amount for the robot cleaner to return to the charging station;
And control the drive motor and cleaner head to clean the second region after charging the robot cleaner.
However Lim teaches And a second power amount for the robot cleaner to return to the charging station (See Lim para [0036], [0040], and [0041]);
And control the drive motor and cleaner head to clean the second region after charging the robot cleaner (See Lim para [0036], [0040], and [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Erkek to include returning the robot to a recharging station as mentioned in Lim in order to prevent the robot from shutting down.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erkek US 20190049976 A1 in view of Afrouzi US 10882186 B1, Lim US 20060076917 A1, and further in view of Williams US 10518407 B2 (hereinafter referred to as “Williams”).
	Regarding claim 6, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, Erkek further teaches … using the current battery residual charge amount of the robot cleaner (see Erkek para [0040])
…
The combination of Erkek and Afrouzi does not explicitly teach wherein selecting the first region includes selecting a specific combination, among combinations of the to-be-cleaned regions that can be cleaned … that has a largest total area.
	However, Williams teaches wherein selecting the first region includes selecting a specific combination, among combinations of the to-be-cleaned regions that can be cleaned … that has a largest total area (see Williams col. 5, lines 21-31). Williams teaches a large task area and dividing into a combination of smaller areas. 
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Erkek to include selecting a large area as mentioned in Williams in order to complete the cleaning operation faster.
	Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Erkek US 20190049976 A1 in view of Afrouzi US 10882186 B1 and further in view of Park US 20170265703 A1 (hereinafter referred to as “Park”).
	Regarding claim 7, the combination of Erkek, Afrouzi, and Lim teach the method as taught in claim and as addressed above in the rejection of claim 1, however, neither Erkek nor Afrouzi teach further comprising allocating a plurality of different cleaning priorities to the plurality of to-be-cleaned regions, 
Wherein the first region is selected from the to-be-cleaned regions based on the plurality of cleaning priorities, 
wherein a first one of the to-be-cleaned regions where a charging station is located has a first cleaning priority among the plurality of cleaning priorities, and wherein a (n + 2)-th cleaning priority among the plurality of cleaning priorities is allocated to one or more second ones of to-be-cleaned regions, 
n being equal to 0 or a positive integer and corresponding to a number of intermediate ones of the to-be- cleaned regions located between the first to-be-cleaned region where the charging station is located and respective ones of the second to-be-cleaned regions.
However, Park teaches further comprising allocating a plurality of different cleaning priorities to the plurality of to-be-cleaned regions (see Park [0303] By corresponding to the cleaning area Z1, Z2, Z3, Z4, and Z5, the area name” 372b may be generated and displayed as room 1, room 2, room 3, room 4, and room 5, the “cleaning order” 372c may be generated and displayed as 1, 2, 3, 4, and 5, the “cleaning time” 372d may be generated and displayed as 10 AM, continuous, continuous, continuous, and continuous, and the “cleaning period” 372e may be generated and displayed as every day, every day, every day, every day, and every day.” ),
Wherein the first region is selected from the to-be-cleaned regions based on the plurality of cleaning priorities (see Park para [303]), 
wherein a first one of the to-be-cleaned regions where a charging station is located has a first cleaning priority among the plurality of cleaning priorities (see Park [0241] “Referring to FIGS. 24 and 25, the map generated by the controller 230 or transmitted from the terminal device 100a may form a coordinates with respect to a cleaning start point of the robot cleaner 200 as an origin. For example, as illustrated in FIG. 24, when it is assumed that the cleaning area is formed with Z1, Z2, Z3, Z4 and Z5, and when S1 point of the Z5 area is the cleaning start point of the robot cleaner 200, the map may form coordinates with respect to S1 point as the origin (0,0). That is, any point in the map may have a coordinate value with respect to S1 point as the origin (0,0). The cleaning start point may be a position of the docking station.”)
And wherein a (n + 2)-th cleaning priority among the plurality of cleaning priorities is allocated to one or more second ones of to-be-cleaned regions (see [0244]),
n being equal to 0 or a positive integer and corresponding to a number of intermediate ones of the to-be- cleaned regions located between the first to-be-cleaned region where the charging station is located and respective ones of the second to-be-cleaned regions (Park para [0241] and [0244]).
Therefore, it would have been obvious to modify the method as disclosed in Erkek to include assigning priorities to a number of different regions and positioning a charging station in the first region as mentioned in Park in order to save the energy of the robot.
Regarding claim 8, the combination of Erkek, Afrouzi, Lim, and Park teaches the method as taught in claim and as addressed above in the rejection of claim 7, Erkek further teaches … And wherein selecting the first region includes: determining, when the robot cleaner can clean the at least one second to-be- cleaned region using the current battery residual amount (see Erkek para [0040])
whether the third to-be- cleaned region having the (n + 3)-th cleaning priority is able to be cleaned using the current battery residual amount of the robot cleaner such that the first region includes the third to-be-clean region only when the first region includes the at least one of the second to-be-cleaned regions (see Erkek para [0040]). The first region can be interpreted as one region encompassing the 3 partial areas as taught in Erkek.
Erkek does not teach wherein at least one of the second to-be-cleaned regions having the (n + 2)-th cleaning priority is positioned adjacent to a third one of the to-be-cleaned regions,
The third to-be-cleaned region having a (n + 3)-th cleaning priority among the plurality of cleaning priorities,
However, Park teaches wherein at least one of the second to-be-cleaned regions having the (n + 2)-th cleaning priority is positioned adjacent to a third one of the to-be-cleaned regions (see Park Fig. 8 and para [303]). The areas are adjacent to each other as shown in figure 8 in Park and it would have been obvious to change the order of the rooms by the user.
The third to-be-cleaned region having a (n + 3)-th cleaning priority among the plurality of cleaning priorities (see Park para [0303]),
Therefore, it would have been obvious to modify the method as disclosed in Erkek to include assigning priorities to a number of different regions and positioning a charging station in the first region as mentioned in Park in order to save the energy of the robot.
Response to Arguments
The arguments submitted by the applicant have been considered but are rendered to be moot. In response to the argument that Erkek does not disclose cleaning a first area representing a portion of a cleaning area and not cleaning a second area before being recharged. However, in col. 8, lines 15-31 of Afrouzi, the robot makes a determination that it would be optimal to clean a hallway with a wooden surface which is different from other cleaning areas such as a living room with multiple surface types based on the remaining battery level. There is intent for the robot to clean the living room after recharging as mentioned in line 26-30.  Therefore, Afrouzi teaches not cleaning a second area before being recharged.
In further response to the arguments that Erkek does not disclose a second power amount for the robot cleaner to return to the charging station, and then clean the second region after charging. As mentioned above, Lim in combination with Erkek and Afrouzi teaches a robot cleaner returning to the charging station para [0036], [0040], and [0041], the robot returns to a recharging station when charging is needed and memorizes the area to be cleaned. The cleaning is resumed after charging is completed.
Allowable Subject Matter
Claims 9, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10884420 B2 teaches a cleaning robot performing cleaning in different areas and determining the battery level in order to look for a charging station.
US 11064858 B2 teaches a cleaning robot in order to autonomously clean areas and being able to sense obstacles.
US 11054836 B2 teaches a mobile robot cleaning confined areas and moves to a charging station when the energy level is low.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664